SOPER, District Judge.
Murray Albert Myers, having been adjudicated a bankrupt by this court on January 23, 1925, filed an application for a discharge in bankruptcy on February 12,1926. Specifications in opposition to bis discharge have been filed on tbe ground that tbe application for tbe discharge was not filed within tbe time required by section 14a of tbe Bankruptcy Act (Comp. St. § 9598). Tbe language of section 14a. is as follows:
“Any person may, after tbe expiration of one month and within tbe next twelve months subsequent to being adjudged a bankrupt, file an application for a discharge in tbe court of bankruptcy in which tbe proceedings are pending; if it shall be made to appear to tbe judge that tbe bankrupt was unavoidably prevented from filing it within such time, it may be filed within but not after tbe expiration of tbe next six months.”
Obviously, tbe interpretation of this language is not free from doubt. It may mean that tbe application must be filed within twelve months subsequent to adjudication, or within twelve months after the expiration of one month subsequent to adjudication. Tbe decisions of tbe federal courts are not harmonious on tbe point, some taking one position and some tbe other. See tbe cases cited in Collier on Bankruptcy (13th Ed.) p. 484. Tbe matter was carefully considered in tbe case of In re Snell (D. C.) 244 F. 613, and tbe conclusion was reached that tbe application must be filed within twelve months subsequent to adjudication, although tbe same court, in tbe ease of In re Daly (D. C.) 224 F. 263, recognized that section 14a is susceptible of tbe construction that tbe application may be filed within twelve months after tbe expiration of tbe first month succeeding adjudication. On tbe other hand, it was held by tbe District Court of Montana, in tbe case of In re Walters, 209 F. 133, and by tbe Circuit Court of Appeals for tbe Sixth Circuit in tbe case of In re Jacobs, 241 F. 620, 154 C. C. A. 378, that an application filed within thirteen months after adjudication is on time. It is pointed out in these decisions that if tbe intent of Congress was that tbe twelve months, within which an application for discharge may be filed, are to be measured from the date of adjudication as the one month is, before whose expiration an application may not be filed, there was no more necessity to add the words “the next” to the former than there was to add them to the latter. Furthermore these words are not found in the Bankruptcy Act of 1867, 14 Stat. 517, under which the twelve months within which an application could be filed were computed from the date of adjudication. Finally, one of the great objects of the federal Bankruptcy Act is to release honest and insolvent debtors from the burden of their debts. Section 14a, together with section 14b and section 17 (Comp. St. §§ 9598, 9601), are designed to accomplish this end, and the language conferring the right of discharge ought to be liberally construed.
The application of the bankrupt in this case, while not filed within twelve months, was filed within thirteen months subsequent to adjudication, and was therefore in time under the authority of the eases last cited, which in the opinion of this court should be followed.
The specifications in opposition to .the discharge are accordingly overruled, and the discharge will be granted.